Citation Nr: 1017830	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-36 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  This case was remanded by the Board in 
November 2008 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that a 
diagnosis of hearing loss for VA purposes at any time.

2.  The medical evidence of record does not show that a 
diagnosis of tinnitus at any time.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in March 2007 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records and VA medical treatment 
records have been obtained.  In a June 2007 notice of 
disagreement, the Veteran reported that he had received 
medical treatment at a VA Medical Center in Topeka, Kansas.  
However, a September 2007 search for records found that the 
VA Medical Center in Topeka, Kansas did not have any medical 
records for the Veteran.  The Veteran has not identified any 
other medical evidence which is not currently associated with 
the claims file.  A VA examination has not been accorded the 
Veteran, because there is no evidence that the Veteran had 
bilateral hearing loss or tinnitus during military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  

In a November 2007 appeal to the Board, the Veteran requested 
a hearing before the Board at the RO.  In October 2008, the 
Veteran reported that he had moved to Nebraska and requested 
that the hearing be postponed and rescheduled there.  In 
November 2008, the Board remanded the claims so that the 
Veteran could be provided with a hearing before the Board in 
Nebraska.  In January 2009, the Veteran was notified that he 
had been scheduled for a hearing in Lincoln, Nebraska on 
April 10, 2009.  On March 30, 2009, the Veteran reported that 
he would be unable to attend the hearing and requested that 
it be rescheduled.  Subsequently, in April 2009, the Veteran 
was notified that the hearing had been rescheduled for June 
17, 2009.  The Veteran failed to report for the June 2009 
hearing.  There is no evidence of record that the Veteran did 
not receive the April 2009 notice rescheduling the hearing, 
and the Veteran has not submitted another request to 
reschedule the hearing.  Accordingly, the duty to assist has 
been satisfied with respect to the Veteran's request for a 
hearing before the Board.  See 38 C.F.R. § 20.702 (2009).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although Veterans Claims Assistance Act 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, for certain chronic disorders, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.


The Veteran's service treatment records are negative for any 
complaints or diagnosis of tinnitus or hearing loss.

After separation from military service, a March 1970 VA 
medical examination report did not note any abnormalities on 
hearing examination.

The medical evidence of record does not show that a diagnosis 
of hearing loss or tinnitus for VA purposes at any time.  The 
Veteran's service treatment records and post-service medical 
records are negative for any complaints or diagnosis of 
hearing loss or tinnitus.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims' interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of bilateral hearing loss and 
tinnitus for VA purposes.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the Veteran is not competent to make a 
determination that he has a current diagnosis of bilateral 
hearing loss and tinnitus for VA purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no medical 
evidence of record that shows diagnoses of bilateral hearing 
loss and tinnitus for VA purposes.  As such, service 
connection for bilateral hearing loss and tinnitus is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that shows diagnoses of bilateral hearing 
loss and tinnitus for VA purposes, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


